The question in this case is, whether Burwick the contractor, had, when he left the work, any claim against the defendant Jones, which he could enforce at law. If he had no claim, then there is nothing out of which the plaintiff's lien can be satisfied, and the suit must fail. The referee finds, that before the lien was docketed, Burwick had performed work and labor upon the defendant's building, to the value of over $1,200, and had received in payment the sum of $400, and no more. The balance due, therefore, would have been sufficient to satisfy the plaintiff's claim, if Burwick could have recovered upon aquantum meruit for the work done.
But it is insisted on the part of the defendant, that the completion *Page 489 
of the entire job was a condition precedent to the right of Burwick to call for any payment whatever on account of it, and that having abandoned the work before it was finished, he thereby forfeited all right to payment for what he had done.
The rights of Burwick depend upon the construction to be given to the contract. This was by parol, and as stated by the referee, it was to erect upon the premises of the defendant Jones, a certain addition to his brewery, then upon the premises. The referee further states, that there was no stipulation or agreement in respect to the sum to be paid to Burwick, or the times of payment, excepting that "the labor was performed by day's work." This embraces the whole contract. The condition precedent, if it exists, is to be found in what has been stated.
Now conditions precedent are not to be favored. They operate as penalties, and generally tend to the subversion of equity and the obstruction of justice. They are strictissimi juris, to be enforced when they clearly exist, but never to be sought after or arrived at by an interpretation which is either strained or unnecessarily rigid. On this subject, I may be permitted to refer to the pertinent language of the court, in the cases of Taylor
v. Gallup (8 Verm., 340) and Booth v. Tyson (15 id.,
515). In the first of these cases, the court say: "Conditions precedent must appear to be such by the express terms of the contract, or by necessary implication, or they will be holden to be independent covenants." In the other case the language of the court is: "If the contract neither expressly nor bystrong implication, contains a condition of full performance, precedent to any right of claim for pay, the court will consider the promises independent, and suffer a recovery for part performance." But this has been so often said, and is so plainly just, that it is unnecessary to multiply authorities upon it. Parties who intend to insist upon forfeitures and upon conditions precedent, must say so in their contracts. The court will not unnecessarily aid them in their efforts to deprive the judiciary of all power to enforce equity. There is clearly no such condition expressed in this contract. If it is there at all, it is there by implication. *Page 490 
I see nothing, however, in the terms of the contract, from which it can be fairly implied. On the contrary, the implication, as it seems to me, is plainly the reverse.
Had the contract fixed one gross sum, as a compensation for the entire work, then I concede that in the absence of any language pointing to a division, or indicating a different time of payment, no part of the sum could be demanded until the work was completed. We have an example of such a contract in the case ofSinclair v. Bowles (9 Barn.  Cress., 92), where the plaintiff had agreed to repair three chandeliers and make them complete for the sum of £ 10. The court very properly held the completion of the work a condition precedent. The contract afforded no criterion, by which to apportion the compensation for a part of the work.
In the subsequent case, however, of Roberts v. Havelock (3Barn.  Adolph., 404), where the contract was very similar to that in the case now before us, the court came to a different conclusion. There the defendant had a ship which was in a "damaged state," and the plaintiff was employed and "undertook to put her into thorough repair." Before completing the work, the plaintiff refused to go on until he was paid for what he had done, which being refused, he brought his action. Lord TENTERDEN, Ch. J., said: "I have no doubt that the plaintiff in this case was entitled to recover. In Sinclair v. Bowles, the contract was to do a specific work for a specific sum. There is nothing in the present case, amounting to a contract to do the whole repairs and make no demand until they are completed." In this opinion, all the judges concurred.
Now I not only say that there is nothing in the present case, more than in that, to warrant the inference that a condition precedent was intended, but I go further, and hold that this case affords additional ground for an opposite inference.
The provision that the job was to be done "by day's work" is to be taken into consideration. It divides the work into definite parts; it divides the compensation also into the same number of parts as the work, inasmuch as the compensation must be measured by the value of a day's work. If it was *Page 491 
intended to make the contract indivisible in respect to the payment, the defendant should have said so. But this he has not said.
Again, in construing such a contract courts are to look at the ordinary and familiar modes of doing business. This was done in the case of Roberts v. Havelock, supra. LITTLEDALE, J., there said: "The plaintiff undertook this work in the same way that shipwrights ordinarily do;" and PARK, J., used similar language, he said: "This was only a general employment of the plaintiff by the defendant, in the same way as all shipwrights are employed." It requires but little acquaintance with business to know, that mechanics do not agree to do a job by day's work, which is to cost some thousands of dollars, and receive nothing until the job is finished. It would be somewhat extraordinary, if a single instance of the kind could be found in the populous city from which this case comes. Besides, we have here the practical construction given to the contract by the parties themselves. The defendant avers in his answer, that he had paid to Burwick $400 on account of the work done. Whether this fact could have been proved by the plaintiff to aid in interpreting the contract, or not, as it is set up by the defendant himself, it may be used for that purpose. Is this court called upon then, and can it be justified — without a word in the contract to that effect, in opposition to the established and customary modes of doing business, and contrary to the practical construction of the parties — in interpolating by implication, a condition precedent in this contract? I think not; I prefer to follow, what I regard as the sensible decision of the Court of King's Bench in the case of Roberts v. Havelock, in which the contract was less susceptible of division than in this.
The judgment should, in my opinion, be reversed.
Judgment affirmed. *Page 492